— Proceeding pursuant to CPLR article 78 to review a determination of respondent dated October 10, 1990, which, upon reargument, denied the petitioner’s application for a pistol permit.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
As one of Westchester County’s pistol licensing officers, the respondent has broad discretion in ruling on permit applications, which he may deny for any good cause (Penal Law § 400.00 [1]; Matter of Anderson v Mogavero, 116 AD2d 885; Matter of King v Ingraham,, 113 AD2d 977). Under the facts of this case, we find that the respondent had good cause for denying the petitioner’s application by virtue of (1) the petitioner’s prior arrest which was based upon his admittedly having misrepresented his identity to a police officer when stopped for speeding, (2) the petitioner’s having failed to disclose, under oath, his arrest history on the permit application, and, (3) the petitioner’s subsequent misrepresentations to the court as to the circumstances leading to and the reasons for his nondisclosure. In light of those facts, we simply cannot say that the respondent’s determination was arbitrary and capricious or an abuse of discretion, and therefore it will not be disturbed. Mangano, P. J., Thompson, Bracken, Kunzeman and Sullivan, JJ., concur.